Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 2, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  145988(76)                                                                                              Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
                                                                                                                     Justices
  MAJESTIC GOLF, L.L.C.,
            Plaintiff/Counter-Defendant-
            Appellee,                                              SC: 145988
  v                                                                COA: 300140
                                                                   Livingston CC: 09-024146-CZ
  LAKE WALDEN COUNTRY CLUB, INC.,
             Defendant/Counter-Plaintiff-
             Appellant.
  ______________________________/

        On order of the Chief Justice, the motion by plaintiff-appellee to file a
  supplemental brief in reply to amici curiae is GRANTED. The brief submitted on
  September 24, 2013, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                October 2, 2013
                                                                              Clerk